UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 or [] Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-87 EASTMAN KODAK COMPANY (Exact name of registrant as specified in its charter) NEW JERSEY 16-0417150 (State of incorporation) (IRS Employer Identification No.) , ROCHESTER, NEW YORK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 585-724-4000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [] Acceleratedfiler [] Non-accelerated filer [X] Smallerreportingcompany [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of each Class NumberofSharesOutstandingat August 1, 2014 Common Stock, $0.01 par value EASTMAN KODAK COMPANY Form 10-Q June 30, 2014 Table of Contents Page Part I.—Financial Information Item1. Financial Statements 3 Consolidated Statement of Operations (Unaudited) 3 Consolidated Statement of Comprehensive (Loss) Income (Unaudited) 4 Consolidated Statement of Financial Position (Unaudited) 5 Consolidated Statement of Cash Flows (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Liquidity and Capital Resources 37 Item3. Quantitative and Qualitative Disclosures About Market Risk 40 Item4. Controls and Procedures 41 Part II.—Other Information Item1. Legal Proceedings 41 Item6. Exhibits 42 Signatures 43 Index to Exhibits 44 2 Part I. FINANCIAL INFORMATION Item1. Financial Statements EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) (in millions, except per share data) Three Months Ended Six Months Ended June 30, June 30, Successor Predecessor Successor Predecessor Revenues Sales $ Services 96 Total revenues Cost of revenues Sales Services 73 85 Total cost of revenues Gross profit Selling, general and administrative expenses 85 Research and development costs 26 25 53 50 Restructuring costs and other 20 29 33 40 Other operating income, net - (1 ) - ) (Loss) earnings from continuing operations before interest expense, other income (charges), net, reorganization items, net and income taxes ) ) ) Interest expense 16 47 32 72 Loss on early extinguishment of debt - - - 6 Other charges, net (2
